IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


THE VILLAS AT BAILEY SPRINGS        : No. 638 MAL 2016
HOMEOWNERS ASSOCIATION              :
                                    :
                                    : Petition for Allowance of Appeal from
             v.                     : the Order of the Superior Court
                                    :
                                    :
THE VILLAS AT BAILEY SPRINGS, L.P., :
MESA HOLDINGS, INC. AND             :
CORNERSTONE DEVELOPMENT             :
GROUP, INC.                         :
                                    :
                                    :
             v.                     :
                                    :
                                    :
HPC ENTERPRISES, INC.,              :
ENVIRONMENTAL MATERIALS, LLC        :
A/K/A ENVIRONMENTAL STONE           :
WORKS, BURJA CONSTRUCTION, INC., :
ARCHER'S EXTERIORS, INC.,           :
SCHUYLKILL STONE, INC., ATLANTIC    :
COAST EXTERIORS, INC., SANTOS       :
HOME CORPORATION, INC.,             :
AMERICAN ALUMINUM AND               :
INSULATION, COMPLETE FENCING        :
AND JENNA ENTERPRISES, INC.,        :
STOCK BUILDING SUPPLIES AND TRUE :
VALUE HARDWARE, BEN LEWIS           :
PLUMBING, INC., WILLIAMS HEATING    :
AND AIR CONDITIONING, INC.,         :
ADVANTAGE SECURITY, INC., SIMPLEX :
GRINNELL, GOHN AND STAMBAUGH,       :
INC., MONUMENTAL MILL WORK, INC.,   :
GROFFDALE CONCRETE WALLS, INC., :
L AND E BUSTAMENTE CONCRETE         :
CO., INC., D.L. SANBORN CONCRETE    :
CONSTRUCTION, INC., STRUCTUAL       :
CONCRETE, INC., FRANK GENERAL       :
CONSTRUCTION, HANOVER               :
FOUNDATION COATING CO., PAVE N      :
MORE, INC., MILLER'S PAVING, INC.,  :
AND KINSLEYCONSTRUCTION, INC             :
                                         :
                                         :
PETITION OF: THE VILLAS AT BAILEY        :
SPRINGS HOMEOWNERS                       :
ASSOCIATION                              :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of February, 2017, the Petition for Allowance of Appeal

is DENIED.




                               [638 MAL 2016] - 2